 

 

AO 245B (CASDRev. 02/18) Judgrnent in a Criminal Case OCT 1 5 2018

 

 

 

 

cLEP.a c s n:srs. ? Coe=z'
oUTHEaN n:s'.=alc?o_ : , r. ..
UNITED STATES DisTRiCT COUR v Mw.
SOUTHERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
V (For Offenses Committed On or After November 1, 1987)

JOCELYN GONZALEZ-MARTINEZ (l)

 

 

Case Number: lSCRZSS'/'~CAB

CARLOS C. RUAN
Defendant’s Attorney

REGISTRATION No. 69828298

|:| _
THE DEFENDANT:
m pleaded aliitytocounas> oi\ns (1) THROUGH THREE (3)

 

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Count
Title & Section Nature of Offense Number§s!
21 USC 952, 960 IMPORTATION OF METHAMPHBTAMINE l
21 USC 952, 960 IMPORTATION OF I-[EROIN 2
21 USC 952, 960 [MPORTATION OF FENTANYL 3

The defendant is sentenced as provided in pages 2 through 2 of this judgment
The sentence is imposed pursuant to the Sentencing, Reform Act of 1984.

I:l The defendant has been found not guilty on count(S)

 

l:§ Count(s) dismissed on the motion of the United States.

 

Assessment : $100.00 PER COUNT FOR A TOTAL OF $300.00

JVTA Assessment*: $

;Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
No fine |:| Forfeiture pursuant to order filed , included herein.
IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days of any
change of name, residence, or mailing address until all fines,#restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances
onyentence

HON. CATHY ANN BENCIVENGO
UNITED STATES DISTRICT JUDGE

  
   

  

 

   

Date of Imposi

 

lSCR2887-CAB

 

 

f---.~...._...`.,_

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: JOCELYN GONZALEz-MARTINEZ (1) Judgmem - Page 2 ofz
CASE NUMBER: 18CR2887-cAB

M_QNM

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
24 MONTHS, PER COUNT TO RUN CONCURRENT.

E Sentence imposed pursuant to Title 8 USC Section l326(b).

The court makes the following recommendations to the Bureau of Prisons:
PLACEMENT WITHIN THE WESTERN REGION TO FACILITATE FAMILY VISITATIONS.

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
|:| at A.M. on

 

 

|] as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

|:l on or before

|:| as notified by the United States Marshal.

|:| as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

//

lSCRZSS?-CAB

 

